Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 09/07/2021 have been fully considered and are persuasive. Applicant argues that the Eichhammer (US 2014/0306391) reference fails to teach or fairly suggest a profiled bar with a plurality of mutually parallel and vertically spaced slots open on an outward face of the bar for engagement of fixing means, the fixing means comprising screws and threaded inserts which fix components of a protection structure to the profiled bar. Examiner agrees with this interpretation of the prior art. In the Eichhammer reference, channels (13) are present on upper and lower surfaces of a circumferentially extending support (10) and engage fixing means comprising a screw (16) and a t-nut (14) to fix holding rods (11) to the support. So while the Eichhammer reference does teach slots with fixing means therein, the arrangement of such parts are entirely different than in the instantly claimed invention. More specifically, there are no slots which are mutually parallel and vertically spaced and are open on an outward face of the support relative to an axis of a carousel. There is no teaching or suggestion in the prior art to modify the machine of Eichhammer to include these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746